*809
ON PETITION FOR WRIT OF CERTIORARI

PER CURIAM.
Troy Harrell has filed a petition for writ of certiorari seeking review of the trial court’s final order denying his petition for writ of prohibition. However, certiorari is not the proper remedy. Harrell should have filed a notice of appeal. See Adams v. State, 478 So.2d 1190 (Fla. 5th DCA 1985). However, under the authority of rule 9.040(c) of the Florida Rules of Appellate Procedure, we deem the petition for writ of certiorari to be a notice of appeal and initial brief. Furthermore, pursuant to rule 9.315(a) of the Florida Rules of Appellate Procedure, we expedite review of this appeal. See Guzzetta v. Hamrick, 656 So.2d 1327 (Fla. 5th DCA), rev. denied, 663 So.2d 630 (Fla.1995). Upon review, we affirm the trial court’s order because Harrell’s claim of error relating to his speedy trial rights lacks merit. See Capibianco v. Green, 377 So.2d 979 (Fla. 1st DCA 1979), cert. denied, 388 So.2d 1110 (Fla.1980).
AFFIRMED.
COBB, HARRIS and ANTOON, JJ., concur.